Citation Nr: 1424243	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-43 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for lumbar spine disability. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968. 

This matter comes on appeal to the Board of Veteran's Appeals (Board) from a November 2009 rating decision from the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO), which denied the benefit sought on appeal. 

In March 2013, the Board remanded the matter on appeal to the Appeals Management Center (AMC) for additional development.  

In regards to representation, the Veteran had been represented by the North Carolina Veterans Service Organization (NCVSO) since 2005 and represented by the Veterans of Foreign Wars of the United States (VFW) since 2010.  In July 2011, the Veteran notified VA that he wished to revoke all power of attorneys and represent himself.  In response to a January 2014 notice on whether he desired any representation, the Veteran indicated that VFW remained his representative; however, VFW declined to accept re-appointment as representation in this case in March 2014.  The Veteran did not respond to an April 2014 notice on whether he desired to appointment new representation.  Consequently, any power of attorney has been revoked and the Veteran is considered to be self-represented in this case.

In a March 2012 correspondence, it appears that the Veteran seeks to reopen a previously denied claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to the above the knee amputation of his right leg.  This matter was denied in a September 2009 rating decision.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. § 20.1103.  He now seeks to reopen his claim.  This matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system has been considered in conjunction with the claim on appeal. 


FINDING OF FACT

Throughout the applicable period, the Veteran's lumbar spine disability has been manifested by no more than forward flexion limited to 30 degrees, with evidence of painful motion and further limitation of motion due to functional loss. There is no evidence of favorable or unfavorable ankylosis, or evidence of incapacitating episodes of Intervertebral Disc Disease.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 40 percent, for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Consideration

As noted in the Introduction above, in March 2013, the Board remanded the claim.  The Board instructed the AMC to contact the Veteran and ask him to identify any outstanding medical records and obtain outstanding records of VA medical treatment as well as schedule the Veteran for a VA spine examination.  The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, a March 2013 letter was sent to the Veteran, but he did not respond.  VA medical records have been associated with the Veteran's paperless claims folder.  Additionally, the Veteran was afforded a VA spine examination in March 2013 and a report of the examination was associated with his claims folder.  The Veteran's claims were readjudicated via an April 2013 supplemental statement of the case (SSOC). 

Accordingly, there has been compliance with the Board's remand instructions, and no additional actions are needed at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letter mailed in December 2008.  The Veteran filed a timely appeal as to the 2009 rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claims.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his testimony and lay statements. 

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded VA orthopedic examinations pertaining to his lumbar spine disability in December 2008 and March 2013.  Collectively, these reports of examinations and medical opinions reflect that the Veteran's past medical history and his complaints were considered as well as the findings obtained from the clinical examination.  Each examiner rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has revoked the services of his former representative, and he has not appointed another representative.  The Veteran declined the opportunity for a personal hearing before a member of the Board.

Accordingly, the Board will address the claim on appeal.

Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran seeks a higher evaluation for his lumbar spine disability.  He contends that the severity of his symptomatology is more severe than reflected by the currently assigned 40 percent evaluation.  

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a.

Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Here, none of the evidence of record shows that the Veteran has had any incapacitating episodes as described under 38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.  Therefore, the Board will not consider these criteria any further. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  

Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A review of the claims folder shows that during the appeal period the Veteran was afforded two VA examinations in conjunction with his lumbar spine disability claim.  In addition, the record contains records of VA and private treatment. 

Private treatment records from Total Spine Specialists show that the Veteran was treated for low back pain in October 2007.  It was noted that the Veteran complained of low back pain with sitting, driving, standing and walking.  The Veteran denied any bowel or bladder problems.  X-ray film of the lumbar spine revealed slight loss of disc space height at L4-L5, but otherwise unremarkable lumbar spine findings.  A November 2007 MRI report revealed findings of multilevel lumbar spondylosis with mild multifactorial central spinal stenosis at L4-L5. 

The Veteran first underwent a VA examination in December 2008.  The examination report shows that the Veteran complained of pain, weakness, decreased motion and stiffness in his low back.  He reported that he was employed for 30 hours a week in a sedentary position as clerk and he missed five to six days a month due to back pain.  He reported that he was unable to walk more than 30 minutes.  The Veteran denied bowel and bladder dysfunction.  Physical evaluation revealed that the Veteran had flexion limited to 30 degrees, and combined range of motion limited to 135 degrees.  There was evidence of painful motion, but no evidence of additional limitation of motion due to fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  There was no evidence of tenderness, muscle spasms or ankylosis.  He had normal strength, sensory, and reflex evaluations in his lower extremities.  X-ray film dated in November 2005 revealed no abnormalities of the lumbar spine.  

An October 2009 private treatment record from Total Spine Specialists shows that the Veteran complained of increasing pain in his lower back.  It was noted that the Veteran walked with an antalgic gait with poor balance and he exhibited extreme guarding on range of motion.  There was no evidence of sensory or reflex deficiency.  Range of motion testing revealed that the Veteran lacked 75 percent of normal range of flexion and extension.  Despite the Veteran's extremely limited range of motion, there was no evidence of ankylosis of the lumbar spine or evidence of intervertebral disc syndrome.  X-ray film revealed findings of very minimal disc space loss between L4-L5. 

In June 2011, the Veteran's representative, on the Veteran's behalf, informed VA that the Veteran's lumbar spine disability had worsened since he was last examined by VA in 2008.  The Veteran also submitted an unsigned and undated statement allegedly from his treating VA physician that indicated that the Veteran's lumbar spine symptomatology had worsened because of his difficulty with ambulation due to right leg amputation and prosthesis since 2009. 

The Veteran was afforded another VA examination in March 2013.  In that examination report, the examiner noted that the Veteran complained of intermittent low back pain that was aching in nature.  He reported that when he experienced flare-ups in pain, he took pain medication.  He reported that he walked three times a week at the mall.  The Veteran denied any motor or sensory deficits, and he denied any radiating pain.  Range of motion testing revealed that the Veteran's forward flexion was limited to 85 degrees and his total range of motion was limited to 230 degrees.  There was no objective evidence of painful motion and there was no evidence of tenderness, muscle spasms, guarding or weakness.  The VA examiner found that there was no evidence of additional limitation of motion with repetitive motion and the Veteran's lumbar spine disability did not result in any additional functional impairment.  Neurologic examination revealed no abnormalities.  X-ray film dated in November 2007 revealed no abnormalities of the lumbar spine.  The examiner diagnosed the Veteran with chronic lumbar strain.  The examiner opined that the Veteran was not limited by his lumbar spine disability and his disability did not affect his ability to work.  The VA examiner observed that the medical evidence demonstrated that the Veteran had significant complications due to his non-service connected medical conditions, including peripheral vascular disease and status post right leg amputation, chronic obstructive pulmonary disorder (COPD), diabetes mellitus, hepatitis C with cirrhosis, and human immunodeficiency virus (HIV). 

Here, the Veteran seeks a higher evaluation for his lumbar spine disability.  His disability is currently rated as 40 percent disabling based on limitation of motion in the lumbar spine.  The General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, some range of motion is present throughout the applicable period under appeal.  As shown above, VA examiners have specifically noted that the Veteran did not have any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80  (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent anklyosis.  In addition, none of the medical evidence suggests that the severity of his service-connected back disability is the functional equivalent of ankylosis.  Notably, the private and VA medical records demonstrate that the Veteran had at least some range of motion in lumbar spine even with Deluca considerations throughout the applicable period under appeal.  As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement with degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Moreover, although the Veteran reported that while he was working, he missed five to six days of work a month because of back pain, he has not asserted, and none of the medical evidence of record suggests, that he has had any incapacitation in the preceding 12 months.  See March 2013 VA examination report.  The medical evidence does not demonstrate that he was prescribed bed rest by a physician at any point because of the severity of his lumbar spine disability.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

The schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Here, the evidence of record does not demonstrate that the Veteran has any neurologic impairment associated with his lumbar spine disability.  Notably, he has consistently denied any bowel or bladder problems and radiating pain, and his neurologic evaluations have been normal.  See VA examinations dated in 2008 and 2013.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

Additionally, a disability rating higher than that already assigned, based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  Although his private physician and the 2008 VA examiner noted that the Veteran's range of motion was additionally limited by pain, this has already been contemplated by the 40 percent disability rating for limitation of motion.  Moreover, neither of the VA examiners observed any additional functional loss due to weakness, fatigability, incoordination on repetitive use.  Rather, both VA examiners specifically indicated that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Thus, the Veteran's pain has already been considered in the determination of the proper rating assigned in this case. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  Furthermore, although his symptoms may indeed be worse, the medical evidence of record does not show that they rise to the level that would warrant the assignment of the next higher, 50 percent disability rating. 

The Veteran is entitled to be rated under the code that allows the highest possible disability rating.  After reviewing all pertinent provisions, however, there is no basis on which to assign a higher or separate disability rating.  The preponderance of the evidence is against a disability rating higher than 40 percent for the Veteran's lumbar spine disability.  An additional staged rating is not appropriate in the present case because the Veteran's symptoms remained constant throughout the course of the period.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Extraschedular Consideration

 The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

 Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

 Here, the Board is cognizant of the Veteran's assertions that his lumbar spine disability impacts his occupational functioning because of decreased mobility, problems with prolonged standing and walking, and weakness or fatigue, and results in increased absenteeism.  See December 2008 VA examination report.  Nevertheless, the Board considers it unnecessary to refer the Veteran's disability for an extraschedular rating as the regular schedular standards obviously address this manifestation loss of motion in the lumbar spine due to pain, weakness, and tenderness. 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

 Moreover, the competent and credible evidence of record does not otherwise show that the Veteran's lumbar spine disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  During the 2008 VA examination, the Veteran informed the examiner that he has missed five to six days a month because of his lumbar spine symptomatology; however, during the 2013 VA examination, the Veteran denied that his lumbar spine disability results affects his ability to work.  Notably, the medical evidence of record demonstrates that the Veteran has other significant non-service connected disorders, including peripheral vascular disease and status post right lower extremity amputation, chronic obstructive pulmonary disorder (COPD), diabetes mellitus, and human immunodeficiency virus (HIV), that affect his ability to function.  The 2013 VA examiner opined that the Veteran is limited by his non-service connected disabilities.  Moreover, the Veteran has maintained his employment until he retired in 2009 after the amputation of his right lower extremity.  Also, the Board considers it significant that the particular regulatory criteria used to rate the Veteran's service-connected disabilities expressly contemplate functional loss in the assignment of a schedular evaluation.  38 C.F.R. §§ 4.59, 4.71a. 

Accordingly, the Board finds that the Veteran has been reasonably compensated for the impairment attributable to that disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).

 In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted in this instance. See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim for a TDIU rating.  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment because of his lumbar spine disability.  He has asserted that his disability causes him significant functional impairment, but this does not amount to claiming unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  VA medical records show that the Veteran retired from his sedentary employment as a clerk at a correctional facility in 2009.  During the March 2013 VA examination, the Veteran denied that his lumbar spine disability affected his ability to work, and the 2013 VA examiner opined that the Veteran's lumbar spine disability does not limit his ability to function.  The Veteran has not asserted that he is no longer able to work because of the severity of his lumbar spine disability.  As such, a claim for TDIU has not been raised by the record. 


ORDER


Entitlement to an evaluation in excess of 40 percent for lumbar spine disability is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


